

116 S141 IS: Protect Funding for Women's Health Care Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 141IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mrs. Ernst (for herself, Mr. Lankford, Mr. Blunt, Mr. Risch, Mr. Cotton, Mr. Grassley, Mr. Rounds, Mr. Crapo, Mrs. Blackburn, Mr. Sasse, Mrs. Hyde-Smith, Mr. Rubio, Mrs. Fischer, Mr. Moran, Mr. Kennedy, Mr. Thune, Mr. Enzi, Mr. Inhofe, Mr. Hawley, Mr. Cassidy, Mr. Romney, Mr. Graham, Mr. Hoeven, Mr. Roberts, Mr. Daines, Mr. Cornyn, Mr. Cruz, Mr. Paul, Mr. Boozman, Mr. Cramer, Mr. Barrasso, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit Federal funding of Planned Parenthood Federation of America.
	
 1.Short titleThis Act may be cited as the Protect Funding for Women's Health Care Act. 2.FindingsCongress finds as follows:
 (1)State and county health departments, community health centers, hospitals, physicians offices, and other entities currently provide, and will continue to provide, health services to women. Such health services include relevant diagnostic laboratory and radiology services, well-child care, prenatal and postpartum care, immunization, family planning services including contraception, sexually transmitted disease testing, cervical and breast cancer screenings, and referrals.
 (2)Many such entities provide services to all persons, regardless of the person’s ability to pay, and provide services in medically underserved areas and to medically underserved populations.
 (3)All funds no longer available to Planned Parenthood will continue to be made available to other eligible entities to provide women’s health care services.
			3.Prohibition
 (a)In generalNotwithstanding any other provision of law, no Federal funds may be made available to Planned Parenthood Federation of America, or to any of its affiliates, subsidiaries, successors, or clinics.
 (b)Rules of constructionNothing in this Act shall be construed to— (1)affect any limitation contained in an appropriations Act relating to abortion; or
 (2)reduce overall Federal funding available in support of women’s health.